Case 7:19-cr-00700-VB Document 326 Filed 07/08/21 Page 1of1

JAMES E. NEUMAN, P.C.
Attorney at Law
100 Lafayette Street — Suite 501
New York, New York 10013
TEL 212-966-5612
FAX 646-651-4559
www .jamesneuman.com

July 8, 2021

  

APPLICATION GRANTED .

Vincent L. Briccetti, U.S.DJ,
Dated: UU

ite Plains, NY _

BY ECF

Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

     

Re: United States v Sarah Gillon, 19 Cr, 700 (VB
Your Honor:

I represent Sarah Gillon in the referenced matter, and am writing to request that she
be given permission to travel on July 10, 2021. When this prosecution commence, Ms. Gillon was
released on a bond, with one of the conditions being home detention. Her sentencing is currentl
scheduled for July 26, 2021. Ms. Gillon would now like to travel to her mother’s house in Peekskill,
NY on July 10" so that she can attend a birthday party her family would hike to give for ter that day.
This trip would entail her leaving her home at about noon and returning no later than 9 p.m

 

Pretrial services consents to this application. Earlier today, I emailed the government
about this application, but have not heard back yet. On prior occasions, though, the government
deferred to pretrial and consented to similar requests.

Respectfully submitted,

/s/
James E. Neuman

 

  
 
     
     
    
 
 
